Citation Nr: 1013629	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-35 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a skin disability, 
characterized as ichthyosis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to May 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In December 2006, the Veteran submitted additional evidence 
directly to the Board, which was duplicative of evidence 
already considered.  

In July 2008, the Board denied service connection for 
bilateral hearing loss and ichthyosis.  The Veteran then 
appealed the July 2008 denial of service connection for 
ichthyosis to the United States Court of Appeals for Veterans 
Claims (Court).  By a September 2009 Joint Motion for Partial 
Remand, the parties requested that such denial be vacated and 
remanded to the Board for compliance with the instructions in 
the joint motion.  The Court issued an order dated in 
September 2009 granting the motion.  The Veteran did not 
appeal the Board's July 2008 denial of service connection for 
bilateral hearing loss.

In January 2010, the Veteran submitted additional evidence 
along with a waiver of initial RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for a skin 
disability, characterized as ichthyosis.  Pursuant to the 
September 2009 Joint Motion and Court Order, the Board finds 
that further development is necessary.

By way of history, the Veteran's service entrance examination 
report dated in August 1959 shows no diagnosis of ichthyosis 
or any other skin disability.  On February 1961 separation 
examination report, a diagnosis of congenital, generalized 
ichthyosis of moderate degree, is shown.

According to a March 1961 letter from the headquarters of the 
Air Reserve Records Center, the Veteran was medically 
disqualified due to his congenital generalized ichthyosis.

In May 2006, the Veteran underwent a VA "skin disease" 
examination and was diagnosed with congenital, generalized 
ichthyosis.  The examiner pointed out that ichthyosis 
typically has its onset during earlier years of life, as it 
is a congenital disorder.  The examiner opined that it is 
less likely that the Veteran's ichthyosis was aggravated 
during his military service.  The examiner explained that 
there is a lack of documentation that the Veteran's skin 
disability was aggravated and noted the limited period of 
time that he was in summer camp.  The examiner also noted 
that the Veteran denied any specific toxic exposures, events, 
or trauma that aggravated his condition during summer camp.

The 2009 Joint Motion indicates that the Board did not point 
to any authority for the determination that ichthyosis is a 
defect as opposed to a disease.  Congenital or developmental 
defects are not considered diseases or injuries under the 
law.  38 C.F.R. § 3.303(c) (2009).  Service connection may be 
granted for diseases (but not defects) of congenital, 
developmental or familial origin if the evidence as a whole 
establishes that the familial conditions in question were 
incurred or aggravated during service.  VAOPGCPREC 82-90 
(July 18, 1990).  With regard to congenital or developmental 
defects, service connection may not be granted for a defect 
but may be granted for disability which is shown to have 
resulted from a defect which was subject to a superimposed 
disease or injury during service.  VAOPGCPREC 82-90 (July 18, 
1990).  Because the evidence of record does not clarify 
whether any current diagnosis of ichthyosis is a defect or a 
disease, the Board finds that a VA examination and medical 
opinion are necessary.  

Moreover, the Board notes that the Veteran has recently 
submitted correspondence dated in December 2009 from M.P, 
M.D., a private physician.  Such physician indicated that the 
Veteran has been his patient since 2004 and noted that the 
Veteran has had dry skin for quite along time which extends 
all the way back to his time in the Air Force about forty 
years ago.  Dr. M.P. stated that the Veteran seems to have 
eczematous lesions on his arms and legs and opined that these 
lesions seem to be consistent with a sun injury and could be 
consistent with prolonged training in hot weather, as he 
apparently had done survival training at the Nellis Air Force 
Base.  He further stated that he did not think this is 
consistent with ichthyosis at all and is more likely to be 
sun injury.

Because the December 2009 private opinion suggests that the 
Veteran's skin disability is something other than ichthyosis, 
on remand, the VA examination should clarify this 
discrepancy.  

Accordingly, the case is REMANDED for the following action:

1.   The RO should schedule the Veteran 
for an examination to determine the 
etiology of any currently diagnosed skin 
disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

a.  The examiner should note all skin 
pathology currently shown.  The examiner 
should specifically state whether the 
Veteran currently has ichthyosis and/or 
eczema.  

b.  If ichthyosis is diagnosed, the 
examiner should indicate whether it is 
considered a congenital disease or 
defect? 

c.  If ichthyosis is considered a 
congenital disease, is it at least as 
likely as not (a 50 percent probability 
or greater) that such disease had its 
onset or increased in severity during his 
active service, i.e., did it undergo a 
worsening in service beyond its natural 
progress?

d.  For any currently diagnosed skin 
disability other than ichthyosis, the 
examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not that such disability was manifested 
during service, or is otherwise causally 
related to any other incident or 
condition of the Veteran's active 
service?  The examiner should reconcile 
any opinion with the service treatment 
records, the 2006 VA examination report, 
and Dr. M.P's December 2009 opinion.

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the issue of entitlement to 
service connection for a skin disability, 
characterized as ichthyosis.  All 
applicable laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


